Citation Nr: 1447124	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  96-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for multiple-joint arthritis, claimed as secondary to service-connected duodenal ulcer disease.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sandra Booth, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active military service from June 1952 to May 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, denied the Veteran's claim for entitlement to service connection for multiple-joint arthritis, including as secondary to service-connected duodenal ulcer disease, and denied entitlement to a TDIU. 

In light of the length and complexity of this appeal, the Board will provide a brief summary of the procedural history to date.  When this case was previously before the Board in May 2004, March 2005, August 2006, and April 2009, the Board remanded the issues of (1) entitlement to service connection for multiple-joint arthritis, including as secondary to service-connected duodenal ulcer disease, and (2) entitlement to a TDIU, to the Agency of Original Jurisdiction (AOJ) for further development.  Thereafter, in April 2010, the Board issued a decision denying entitlement to service connection for multiple-joint arthritis, claimed as secondary to service-connected duodenal ulcer disease, and again remanding the issue of entitlement to a TDIU to the AOJ for additional development.  

The Veteran appealed the portion of the Board's April 2010 decision that denied entitlement to service connection for multiple-joint arthritis to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in a February 2012 Memorandum Decision, the Court vacated the Board's decision to deny entitlement to service connection for multiple-joint arthritis and remanded this matter to the Board for action consistent with the Memorandum Decision. 

Thereafter, in August 2011, the Board again remanded the issue of entitlement to a TDIU to the AOJ for additional development, and in September 2012, the Board again remanded the issue of entitlement to service connection for multiple-joint arthritis to the AOJ for additional development.  This case has now returned to the Board for further appellate review.  
As a preliminary matter, the Board acknowledges that, to date, the Veteran has not been afforded a hearing before the Board as to the issues on appeal.  In this regard, the Board notes that, on his November 2010 and March 2011 Substantive Appeals (VA Form 9s), the Veteran requested a hearing at the RO before a member of the Board.  In accordance with this request, in September 2011, the RO notified the Veteran that he was scheduled to attend a Board hearing at the RO on October 26, 2011.  The Veteran was again reminded of this hearing by an RO letter dated in October 2011.  Significantly, however, the Veteran failed to report for the October 2011 hearing.  Thereafter, in August 2014, the RO notified the Veteran that he had been placed on the RO's waitlist to attend a hearing before the Board.  In a response submitted later that month, however, the Veteran reported that he wished to withdraw his request for a hearing.  As such, the Board finds that a remand for the purpose of scheduling the Veteran for a hearing before the Board is not necessary.  See 38 C.F.R. § 20.704(e) (2013) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

Finally, the Board notes that, in July 2011, the Acting Chairman of the Board advanced this appeal on the Board's docket based on the Veteran's advanced age, pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

For the reasons expressed below, the matters on appeal are again being remanded to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board will address each of its reasons for remand in turn.  

I.  VA Medical Opinion 

With regard to the issue of entitlement to service connection for multiple-joint arthritis, as noted above, the Board last remanded this issue in September 2012 to obtain a VA examination and medical opinion addressing the nature and etiology of this disability.  In doing so, the Board highlighted that, in a February 2012 Memorandum Decision, the Court determined that the Board erred in its October 2010 analysis by failing to fully address whether the Veteran's arthritis was being aggravated by his inability to tolerate consistent usage of non-steroidal anti-inflammatory drugs (NSAIDS) due to his service-connected ulcer disorder.  In this regard, the Court noted a November 2005 VA opinion that the Veteran's multiple joint arthritis was aggravated by his ulcer disease due to his inability to take NSAIDS and that this inability resulted in functional limitations of his multiple arthritic conditions.  The Court indicated that, considering the November 2005 medical opinion in the light most favorable to the Veteran, the examiner seemed to acknowledge aggravation.  The Court found that the remaining question, which the Board did not address, was whether increased pain (from the Veteran's inability to take NSAIDS regularly) resulted in disability that is compensable as aggravation of a nonservice-connected condition.  In this regard, the Court pointed out that aggravation in the context of secondary service connection means "any increase in disability."  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 445 (1995).  

Accordingly, in its February 2012 Memorandum Decision, the Court found that another examination was needed to ascertain the level of additional disability caused by the increased pain due to the Veteran's inability to manage his pain with long term NSAIDS use due to their adverse effect on his service-connected ulcer disorder.  The Court suggested that this determination would require some meticulous measurement and could entail measuring the limitation of motion in his affected joints, both with and without the use of NSAIDS, in light of his apparent ability to use NSAIDS on a short-term basis.  

Consistent with the Court's February 2012 Memorandum Decision, in September 2012, the Board remanded the Veteran's multiple-joint arthritis claim to the AOJ to obtain such a medical opinion.

Unfortunately, however, a review of the record reveals that, to date, no such medical opinion has been requested or obtained.  In this regard, the Board notes that, in Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary a concomitant duty to ensure compliance with the terms of the remand.  In light of the foregoing, because the medical opinion requested by the Board in its September 2012 remand has not been obtained, the Board has no discretion and must remand this matter for compliance with the September 2012 remand directives.  Id.  

II. Treatment Records 

As this case must be remanded for the foregoing reason, on remand, copies of any recent private and/or VA treatment records regarding the Veteran's multiple-joint arthritis should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In this regard, the Board notes that the most recent private treatment records on file are from Dr. D.D.F., dated in June 1997; Craven Regional Medical Center, dated in August 2004; Southeast X-Ray, dated in November 2005; East Carolina Orthopaedics, dated in March 2008; Carolina Orthopaedics & Sports Medicine, dated in March 2008; and Pamlico Medical Center, dated in July 2009.  In this regard, the Board notes that, in September 2012, the Veteran submitted an unsigned VA Form 21-4142 indicating that he had received treatment from Dr. R.B. at East Carolina Orthopaedics as recently as January 2012.  The Board also notes that the most recent VA treatment records on file are dated in January 2008.

III. Deferred Consideration of TDIU 

With regard to the issue of entitlement to TDIU, the Board finds that this issue is inextricably intertwined with the issue of whether the Veteran is entitled to service connection for multiple-joint arthritis.  In this regard, the Board notes that the Veteran has alleged being unemployable due, at least in part, to his arthritis.  As such, this issue is deferred pending the adjudication of the Veteran's claim for entitlement to service connection for multiple-joint arthritis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, this matter is hereby REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's treatment for arthritis, including records from: 

(a) Dr. D.D.F., dated since June 1997; 

(b) Craven Regional Medical Center, dated since August 2004; 

(c) Southeast X-Ray, dated since November 2005; 

(d) East Carolina Orthopaedics, dated since March 2008; 

(e) Carolina Orthopaedics & Sports Medicine, dated since March 2008; and 

(f) Pamlico Medical Center, dated since July 2009.

All reasonable attempts to obtain such records should be made and documented.  

2.  Obtain a complete copy of the Veteran's treatment records pertaining to arthritis from the VA Medical Center in Morehead City, North Carolina, dated from January 2008 to present.  All reasonable attempts to obtain such records should be made and documented.  

3.  After the development requested in items (1) and (2) is complete, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.  

4.  After the development requested in items (1) through (3) is complete, schedule the Veteran for an examination to determine the nature and etiology of his claimed multiple-joint arthritis condition.  In scheduling this examination, the AOJ should consider whether a fee-based examination could be arranged to accommodate the Veteran's need for a current examination closer to his home.  See Veteran's statement submitted in September 2011 and August 2014 (asserting that his claimed arthritis disability prevents him from traveling from his home to the RO, which is approximately 200 miles from his home; March 2008 letter from the Veteran's orthopedist, Dr. R.B. (stating that long trips in an automobile would be difficult for the Veteran and were contraindicated due to his significant generalized osteoarthritis).  If conducting such examination on a fee-basis is not feasible, that fact should be clearly documented.

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any degenerative joint disabilities / arthritis found to be present. 

The examiner should also conduct range of motion testing of each portion of the Veteran's body affected by arthritis, specifically noting the point at which pain begins with NSAIDS therapy, as well as the point at which pain begins without such therapy.  As the purpose of the testing is to gauge the impact of the regular use (or non-use) of NSAIDS on the severity of the Veteran's multiple-joint arthritis, to ensure more accurate results, this testing should be accomplished over multiple visits, if necessary. 

Considering the testing results in light of the other evidence of record, including the Veteran's assertions, the examiner should offer an opinion as to the following: 

(a) Is it "at least as likely as not" (50 percent or greater probability) that the Veteran's multiple-joint arthritis is aggravated by his inability to use NSAIDS on a regular basis due to his service-connected ulcer disability?  In this special context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of the Veteran's inability to use NSAIDS on a regular basis due to his service-connected ulcer disability.  

(b) If the answer to question (a) is "Yes," can you determine a baseline severity of the claimed condition based on medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the Veteran's inability to use NSAIDS on a regular basis due to his service-connected ulcer disability?

(c) If the answer to question (b) is "Yes," then please provide the following information:

1. Describe the baseline level of severity of the claimed condition based on medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the Veteran's inability to use NSAIDS on a regular basis due to his service-connected ulcer disability.

2. Provide the date and nature of the medical evidence used to provide the baseline.  

3. Is the current severity of the claimed condition greater than the baseline?  In providing this opinion, the examiner should attempt to quantify any degree of additional disability resulting from the aggravation in terms of additional motion loss, if possible. 

(d) Alternatively, if the answer to question (c) is "No," please provide a rationale as to why a baseline cannot be established (e.g., medical evidence is not sufficient to support a determination of a baseline level of severity).  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

